Citation Nr: 1208935	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He died in January 2008, and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant and her friend testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2010.  A transcript of the hearing has been associated with the claims file.  The appellant submitted additional evidence at the time of her hearing, along with a waiver of consideration such evidence by the agency of original jurisdiction (AOJ).  Further, in a January 2012 brief, the Veteran's representative waived consideration of additional evidence submitted.  As such, the Board may consider such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In August 2010, the Board denied service connection for the cause of the Veteran's death, as well as a claim for accrued benefits.  The appellant appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision as to the denial of the claim for service connection for the cause of the Veteran's death.  As indicated in the Joint Motion, the appellant did not appeal from the denial of accrued benefits but, rather, dismissed that claim.  As discussed below, the case is now ready for readjudication by the Board.


FINDINGS OF FACT

1.  The Veteran died from complications of signet ring gastric adenocarcinoma (stomach cancer) with metastasis, which manifested many years after service and is not attributable to service, to include as due to herbicide exposure.

2.  The weight of the evidence does not establish that any of the Veteran's service-connected disabilities at the time of his death materially contributed to death, combined to cause death, aided or lent assistance to the production of death, or impaired the Veteran's health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.


CONCLUSION OF LAW

The Veteran's death was not principally or contributorily caused by a disease or injury that was incurred or aggravated as a result of military service.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the appellant was notified in March 2008, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death, as well of the responsibility of the appellant and VA in obtaining such evidence.  The Board notes that this letter did not list the Veteran's service-connected conditions at the time of death, as required by Hupp.  However, no prejudice resulted from this defect, as the appellant has shown actual knowledge of this element.  Specifically, she submitted a copy of a recent rating decision containing a list of all of the Veteran's service-connected disabilities, upon which she had highlighted each individual disability, in connection with her November 2008 notice of disagreement.  

The appellant was also not notified of the process by which initial disability ratings and effective dates are established, as required by Dingess/Hartman.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Moreover, there has been no allegation of any prejudice due to any notice defect in this case.  Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

With respect to the duty to assist, service treatment records have been obtained, as well as VA and private records.  There is no indication of any outstanding records that are necessary for a fair adjudication.  In addition, VA sought a medical opinion in connection with this claim in September 2009.  Via the Joint Motion for Remand, the Court vacated the Board's prior decision because it did not address the possible effects of the Veteran's service-connected coronary artery disease and type II diabetes mellitus with hypertension on his cause of death.  In particular, the Court directed the Board to develop the question of whether these were diseases involving active processes that were a contributory cause as contemplated by 38 C.F.R. § 3.312.  As such, the Board sought an opinion from a specialist with the Veterans' Health Administration (VHA) in September 2011 with respect to this question.  Neither the appellant nor her representative have argued that the VHA specialist's opinion is inadequate in any way, and a review of the report reveals no inadequacies.  Rather, the VHA specialist provided a well-reasoned opinion as to the effects, if any, of these conditions, with consideration of all available evidence.

Under the circumstances of this case, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claim at this time.

II. Analysis

As the Veteran's surviving spouse, the appellant asserts that his death was caused by his service-connected disabilities.  In particular, she testified in May 2010 that the Veteran's diabetes was problematic and did not resolve during his lifetime.  She stated that the Veteran would go into rants and raves before his diabetes was diagnosed and treated.  The appellant also testified that the Veteran was unable to work, and that he was in a lot of pain due to his peripheral neuropathy of the bilateral upper and lower extremities.  She provided testimony as to the difficult care she gave the Veteran in his final days, and the toll that such care took on her.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

In addition, there are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  However, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In short, service connection for the cause of a veteran's death may be demonstrated by showing that the death was principally or contributorily caused by a disability for which service connection had been established at the time of death, or for which service connection could have been established.  A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran died in January 2008.  The death certificate lists the causes of death in Part I as peripheral vascular collapse, due to or as a consequence of hypotension, due to or as a consequence of dehydration, due to or as a consequence of cancer of the stomach.  The examiner noted "exposure to Agent Orange" in the middle of the cause of death section of the death certificate, without further comment.  In Part II, for other significant conditions contributing to death, the examiner listed gastric resection and coma.  No other principal or contributory cause of death is specified.  The death certificate contains specific instructions as follows: "If diabetes was the immediate, underlying, or contributing cause of death, be sure to record diabetes in either Part I or Part II of the Cause of Death section, as appropriate."  However, the medical examiner did not list diabetes as a cause of death in this case. 

None of the conditions listed on the Veteran's death certificate were service-connected at the time of death.  Rather, service connection was in effect for posttraumatic stress disorder (PTSD), type II diabetes mellitus with hypertension and erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and coronary artery disease.  See January 2007 rating decision.  

Additionally, none of the conditions officially recognized as contributing to the Veteran's cause of the death were noted in his service treatment records.  There is also no indication in the medical evidence of record, to include the available VA and private treatment records prior to his death, as well as medical opinions of record, that such conditions are related to his service.  See 38 C.F.R. § 3.303.

In this regard, the Board denied the appellant's claim for service connection for signet ring gastric adenocarcinoma (stomach cancer), to include as secondary to herbicide exposure, for the purposes of accrued benefits, in the August 2010 decision.  As noted above, this portion of the decision was not vacated by the Court, as the appellant did not appeal from this determination.  In brief, the Board determined that the Veteran was first diagnosed and treated for stomach cancer in August 2006, and there was no evidence of any stomach problems or cancer in his service records.  Although the medical examiner noted "exposure to Agent Orange" in the cause of death section of the death certificate, this is not a disability in itself.  Indeed, a VA examiner reviewed the entire claims file in September 2009 and stated that she was not sure why "exposure to Agent Orange" had been noted on the Veteran's death certificate.  The examiner believed that it was incorrect to do so, stating that exposure to Agent Orange is not a physical condition, and she felt that the notation may have skewed the family's perception of the cause of death.

The medical examiner's notation on the death certificate does not serve as an opinion that the Veteran's stomach cancer was due to Agent Orange exposure, nor is it accompanied by any reasoning to that effect.  There is also no medical opinion of record to this effect.  Additionally, the Board notes that certain conditions may be presumed service-connected based on exposure to herbicides (Agent Orange) during qualifying service in Vietnam.  Although the Veteran had qualifying service and is presumed to have been exposed to Agent Orange during such service, his signet ring gastric adenocarcinoma is not a condition that is subject to presumptive service connection on such basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, VA's Secretary has specifically determined that stomach cancers and gastrointestinal, metabolic, and digestive disorders are not presumed to be associated with Agent Orange exposure.  See, e.g., 75 Fed. Reg. 81332 (Dec. 27, 2010).  

The Board has considered the appellant's assertion that the Veteran's service-connected disabilities caused or contributed to his death.  However, she is not competent (as a lay person) to testify as to this question.  Rather, the Veteran's disabilities and cause of death are complex in nature and, therefore, this question requires specialized knowledge, training, or experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As such, the appellant's testimony as to the cause of the Veteran's death is not probative or persuasive.  She has not submitted any medical opinions in support of her claim, and there are several negative medical opinions of record.  

Specifically, in September 2009, VA forwarded the entire claims file to a VA examiner for a medical opinion as to whether the Veteran's service-connected diabetes mellitus or peripheral neuropathy, or any other service-connected disability, caused his death.  Upon review of the medical records, the examiner opined that the cause of the Veteran's death was more likely the residuals of his carcinoma with metastasis.  Concerning diabetes and peripheral neuropathy, the examiner noted the Veteran's history of hospital admissions for complications of his gastric cancer with metastasis and stated that such evidence was silent for evidence of complications of diabetes.  The examiner also noted that the Veteran demonstrated a glucose imbalance during his hospitalizations for gastric cancer, and she opined that this was related to his physical debilitations and dehydration.  The examiner noted that as the Veteran was rehydrated, his glucose levels normalized, and there was no evidence that he required insulin therapy to normalize his glucose.  The examiner opined that this would have occurred in a non-diabetic person under the same conditions.  The examiner stated that the Veteran's treatment records do not demonstrate that he was a person with uncontrollable diabetes such that vascular collapse would be a concern, and that there is no medical evidence to support the conclusion that peripheral neuropathy is a precursor to vascular collapse.  

Additionally, in September 2011, the Board forwarded the entire claims file to a VHA specialist in oncology for an opinion as to whether the Veteran's service-connected disabilities at the time of death involved active processes affecting vital organs that resulted in debilitating effects and general impairment of health to an extent to render him materially less capable of resisting the effects of another disease or injury that primarily caused his death.  In response, the specialist stated that the Veteran had a history of gastric adenocarcinoma with subtotal gastric resection in 2006, which was locally advanced with metastasis to regional lymph nodes.  The Veteran was admitted for upper gastric bleeding and small bowel obstruction in August 2007, and he underwent exploratory surgery, probably related to radiation effect as noted in the operative note.  A discharge summary dated in September 2007 indicated that the Veteran had stage IV cancer at that point, which the specialist indicated had a median survival of just under one year.  The specialist stated that, as a general concept, it is "possible" that underlying diabetes and coronary artery disease would make a patient more vulnerable to harmful effects of dehydration.  However, the specialist opined that, based on the available medical evidence, and regardless of the other co-morbidities that the Veteran had, he had an advanced and likely incurable gastric cancer such that he would not have survived for a long time.  The specialist further opined that there is a "low likelihood" that the Veteran's co-morbid conditions would have changed the overall outcome.

Based on all evidence of record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The weight of the evidence does not establish that the Veteran's death was caused by his service-connected PTSD, diabetes with hypertension and erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, or coronary artery disease.  As discussed above, the medical evidence and opinions of record demonstrate that the Veteran most likely died as a result of complications of his stomach cancer with metastasis.  The medical opinions of record further reflect that the service-connected conditions, specifically to include coronary artery disease and diabetes with hypertension, did not contribute to cause his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his stomach cancer with metastasis.  See 38 C.F.R. § 3.312(c)(3).  Further, the evidence does not show that service connection is warranted for those conditions named as the principal or contributory causes of death, to include stomach cancer, on either a principal or a presumptive basis.  To warrant service connection based on a contributory cause of death, the evidence must establish that there was a causal connection to the death, not merely that the disability casually shared in producing death.  38 C.F.R. § 3.312.  This standard has simply not been met in this case.  

By denying the appellant's claim, the Board does not wish to diminish the Veteran's service in any way.  Although the Board is sympathetic, it is constrained to follow the specific provisions of law and has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  





(CONTINUED ON NEXT PAGE)

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


